Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 17/019,382 filed 9/14/20.  Claims 1-20 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 4/30/19. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in China on 4/30/19. The claim for priority cannot be based on said application because the subsequent nonprovisional or international application designating the United States was filed more than twelve months thereafter and no petition under 37 CFR 1.55 or request under PCT Rule 26bis.3 to restore the right of priority has been granted.
Applicant may wish to file a petition under 37 CFR 1.55(c) to restore the right of priority if the subsequent application was filed within two months from the expiration of the twelve-month period and the delay was unintentional.  A petition to restore the right of priority must include: (1) the priority claim under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) in an application data sheet, identifying the foreign application to which priority is claimed, by specifying the application number, country (or intellectual property authority), day, month, and year of its filing (unless previously submitted); (2) the petition fee set forth in 37 CFR 1.17(m); and (3) a statement that the delay in filing the 

The drawings are objected to because the view numbers must be larger than the reference number [37 CFR 1.84(u)(2)].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the n-shaped cushion tube weld assembly must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Paragraph [0054] of the specification discusses the element with respect to Figure 5 but there is no corresponding reference number clearly identifying what is considered the n-shaped cushion tube weld assembly.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1, 3, 18 and 20 are more than one sentence long rendering the metes and bounds of the claims indefinite.
Claim 1 recites “The two armrest assemblies (4) are arranged symmetrically, an upper end and a lower end of each said armrest assembly (4) are rotatably connected to a corresponding side of the cushion assembly (2) and a corresponding side of the backrest assembly (6) respectively”.   This fails to particularly point out and claim the invention as shown and described. As described and shown “The two armrest assemblies (4) are arranged symmetrically, a lower end and an upper end of each said armrest assembly (4) are rotatably connected to a corresponding side of the cushion assembly (2) and a corresponding side of the backrest assembly (6) respectively”.
The term "long" in at least claims 2 and 4 is a relative term which renders the claim indefinite.  The term "long" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. There is no 
The term "big-hole" in at least claim 9 is a relative term which renders the claim indefinite.  The term "big-hole" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how big or small “big” is.
In claim 3, “the U-shaped spring fastener” lacks antecedent basis.  The spring fastener (42) has not been defined as U-shaped.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, as best understood, is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,203,108 to Mattison, Jr.
Mattison provides a bleacher seat with retractable and foldable armrests 36/38.  The upper ends of the armrests are rotatably connected to a backrest assembly 26 and the lower ends are rotatably attached to a cushion assembly 14.  Detachable cushion cloth 30 is arranged on the frame of the cushion assembly and detachable cushion cloth 28 is arranged on frame of the backrest assembly. The backrest and cushion frame are attached with connecting assemblies/brackets 34 and two hooks 40/46 are .

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2019/0231074 to Grace.
Grace provides a bleacher seat with retractable and foldable armrests 26.  The upper ends of the armrests are rotatably connected to a backrest assembly 20 and the lower ends are rotatably attached to a cushion assembly 18.  Detachable cushion cloth 22 is arranged on the frame 18 of the cushion assembly and detachable cushion cloth 24 is arranged on frame 20 of the backrest assembly. The backrest and cushion frame are attached with connecting assemblies/brackets 48 and a hook 42 is provided centrally on the front bottom surface of the cushion frame assembly for hooking onto a bleacher.
Grace fails to provide two hook assemblies arranged symmetrically on the front bottom surface of the cushion assembly.
It has been held that a mere duplication of parts, such as the duplication of the hook assembly of Grace, has no patentable significance unless a new and unexpected result is produced.  A duplication of parts is generally recognized as being within the In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1955).   It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention that the two symmetrically located hooks could have been provide absent any unexpected or unpredictable results.  Further, the prior art of record is replete with the use of two hook assemblies in the bleacher seats.  See non-limiting examples: DE 202013104794, US 116,934, US 3,994,529, US 2,306,673, US 2,957,515, US 2,466,361US 1,293,592, US 1,293,778, US 6,203,108, US 2,108,531 and US 2,702,076.

Claims 2-20 appear to be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2009/0212614 to Isaac is similar to the claimed bleacher seat but the fails to include the claimed connecting assemblies (7) and the armrests are not arranged as called for in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/Primary Examiner, Art Unit 3636